19-456
    In re: Peter Gould


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 23rd day of January, two thousand twenty.

    PRESENT:
                         ROBERT A. KATZMANN,
                                   Chief Judge,
                         GERARD E. LYNCH,
                                   Circuit Judge.1

    _____________________________________

    In re: Peter J. Gould,

                      Debtor.
    _____________________________________

    Peter J. Gould,

                               Appellant,

                         v.                                                   19-456

    Salvatore LaMonica,

                      Appellee.
    _____________________________________


    1
      Judge Lewis A. Kaplan, of the United States District Court for the Southern District of New
    York, originally assigned to this panel, recused himself from this case. The remaining two judges
    issue this order in accordance with Second Circuit Internal Operating Procedure E(b).
FOR APPELLANT:                                                       Peter J. Gould, pro se,
                                                                     Nokomis, FL.

FOR APPELLEE:                                                        David Adam Blanksy, Gary
                                                                     F. Herbst, LaMonica Herbst
                                                                     & Maniscalco, LLP,
                                                                     Wantagh, NY.

       Appeal from an order of the United States District Court for the Southern District of New

York (Daniels, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED and Gould’s motion for the

production of documents is DENIED.

       Appellant Peter J. Gould, proceeding pro se, appeals the district court’s post-judgment

order denying leave to file motions seeking (1) to set aside the dismissal order, (2) reconsideration

of the judgment, (3) the release of funds, (4) to remove the Trustee, and (5) a subpoena for the

Trustee’s records. Gould also moves, in this Court, for the production of several documents. We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal.

I. Scope of Appeal

       A notice of appeal (“NOA”) must “designate the judgment, order, or part thereof being

appealed.” Elliott v. City of Hartford, 823 F.3d 170, 172 (2d Cir. 2016) (per curiam) (internal

quotation marks omitted). “This requirement is jurisdictional.” Id. However, we construe pro se

NOAs liberally, and we are not jurisdictionally barred from reviewing the judgment if the NOA

“evinces an intent to appeal” the judgment. Id. at 172–73 (quoting Grune v. Coughlin, 913 F.2d
41, 43 (2d Cir. 1990)). Additionally, an appeal from an order denying a timely reconsideration

                                                 2
motion “suffices to bring up for review the underlying order or judgment, at least where the motion

renews arguments previously made.” “R” Best Produce, Inc. v. DiSapio, 540 F.3d 115, 121 (2d

Cir. 2008).

       Here, Gould specified that he was appealing from the order denying his motion for leave

to file post-judgment motions. Nothing in the NOA could be liberally read to evince an intent to

appeal the underlying judgment. We thus review only the district court’s post-judgment order.

II. Denial of Post-Judgment Motion

       Although we “liberally construe pleadings and briefs submitted by pro se litigants, reading

such submissions to raise the strongest arguments they suggest,” McLeod v. Jewish Guild for the

Blind, 864 F.3d 154, 156 (2d Cir. 2017) (per curiam) (internal quotation marks omitted), pro se

appellants must still comply with Federal Rule of Appellate Procedure 28(a), which “requires

appellants in their briefs to provide the court with a clear statement of the issues on appeal,” Moates

v. Barkley, 147 F.3d 207, 209 (2d Cir. 1998) (per curiam). Thus, “[a]lthough we accord filings

from pro se litigants a high degree of solicitude, even a litigant representing himself is obliged to

set out identifiable arguments in his principal brief.” Terry v. Inc. Vill. of Patchogue, 826 F.3d 631,

632–33 (2d Cir. 2016) (internal quotation marks omitted).

       Gould raises no arguments on appeal as to the district court’s denial of his post-judgment

motion. Instead, his brief argues that the Trustee has abused his authority and that the courts were

biased against him. But Gould does not explain how the courts were biased against him, and

judicial rulings alone are rarely sufficient to show bias. See Chen v. Chen Qualified Settlement

Fund, 552 F.3d 218, 227 (2d Cir. 2009) (per curiam).

       In any event, the district court did not abuse its discretion in denying Gould’s motion for

                                                  3
leave to file several post-judgment motions. We review the denial of a motion for

reconsideration for abuse of discretion. See Schwartz v. Liberty Mut. Ins. Co., 539 F.3d 135, 150

(2d Cir. 2008) (Rule 59(e) motion); Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724,

729 (2d Cir. 1998) (Rule 60(b) motion). Gould’s motion sought leave to file a motion to “set aside

the [d]ismissal ruling” and for “reconsideration,” but Gould did not offer any basis for granting

such relief. See Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (noting that

“reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked”). To the extent Gould also sought leave to file motions

for the release of funds held by the Trustee, to remove the Trustee, and for a subpoena of the

Trustee’s records, the district court did not abuse its discretion in denying such relief because

Gould failed to make any arguments in support of those requests.

III. Motion for Production of Documents

       Finally, we deny Gould’s motion for the production of documents, as he has offered no

arguments establishing his entitlement to such production. In any event, “we have sufficient

information to decide th[is] appeal[] based on the materials in the record.” EM Ltd. v. Republic of

Arg., 695 F.3d 201, 204 n.4 (2d Cir. 2012).

       We have considered all of Gould’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the order of the district court and DENY Gould’s motion for

production of documents.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk of Court




                                                 4